Ames, J.
The exceptions find that the defendant sold intoxicating liquor in the described premises, sometimes in the pres-: ence of the proprietor, and sometimes also in his absence. If so, it was immaterial that he was merely a bar-tender, having no pecuniary interest in the business, and acting only under direction of the proprietor. If as a bar-tender or servant of the proprietor, he, in the absence of the proprietor, made sales of intoxicating liquors on the premises, he could lawfully be convicted of so aiding in the keeping and maintaining of the tenement for the “illegal uses charged that he might be found guilty. In this state of the evidence, it does not appear that the case required any more formal definition of the aiding and assisting that would render him liable. Commonwealth v. Gannett, 1 Allen, 7. Commonwealth v. Kimball, 105 Mass. 465. As the verdict was finally affirmed by the jury as a general verdict of guilty, the alleged irregularity (if any) was effectually remedied.

Exceptions overruled.